DETAILED ACTION
	This Office Action is in response to the amendment filed on April 7, 2021. Claims 1, 2 and 4 - 20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 7, 2021 has been entered and considered by the examiner. Based on the amendments to the claims to incorporate subject matter indicated as allowable into the independent claims, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, and 4 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 13, and 18: The prior art of McKim et al (U.S. PG Pub 2013/0124175 A1) discloses simulation of physical processes of a play, along with control logic in a virtual control system, Rubin et al. (U.S. PG Pub 2010/0321391 A1) discloses using a rendering engine and binding data to model parameters, and Bertilsson et al (U.S. PG Pub 2016/0077810 A1) adds the teaching of systems used to render the geometry of an object.
However, none of the references taken either alone or in combination with the prior art of record discloses for claim 1: A system, for claim 13: A computer-implemented method, and for claim 18: A non-transitory computer-readable medium, for simulation visualization, comprising:
“acting as a third-party communications broker between the control logic component and the render engine, whereby communications between the control logic component and the render engine flow through the 
receiving a plurality of control signals from the one or more control logic components as key-value pairs;
converting the received key-value pairs to different units; and
passing the converted key-value pairs to the one or more render engines”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
April 16, 2021